Order filed June 21, 2012




                                          In The

                      Fourteenth Court of Appeals
                                 NO. 14-12-00081-CV
                                   ____________

                        SUSANA V. IZAGUIRRE, Appellant

                                            V.

                          ROBERTO S. RIVERA, Appellee


                      On Appeal from the 234th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2010-30420A


                                        ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of Exhibit to Motion for
Reconsideration of Third Party Plaintiff Susana V. Izaguirre's Response to Third
Party Defendant's Motion for Summary Judgment" (filed 9-26-11.

      The clerk of the 234th District Court is directed to deliver to the Clerk of this court
the original of Exhibit to Motion for Reconsideration of Third Party Plaintiff Susana V.
Izaguirre's Response to Third Party Defendant's Motion for Summary Judgment" (filed 9-
26-11, on or before June 29, 2012. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this court for
their inspection; and, upon completion of inspection, to return the original of Exhibit to
Motion for Reconsideration of Third Party Plaintiff Susana V. Izaguirre's Response to
Third Party Defendant's Motion for Summary Judgment" (filed 9-26-11, to the clerk of
the 234th District Court.



                                                  PER CURIAM